DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022, has been entered.
 
Response to Arguments
	Applicant argues that the prior art does not suggest the impact of nabilone on the occurrence of bedsores.  Applicant argues that the prior art is limited to alleviation of pain of existing bedsores.  
	The examiner notes that that claims recite “reducing the occurrence of bedsores.”  While Applicant intimates this to mean prevention, the examiner believes that this includes treatment.  If, e.g., a subject has a bedsore and nabilone is administered to treat that subject (irrespective of the intent, such as to alleviate pain), the occurrence of that bedsore could disappear or be treated.  This would reduce an occurrence of bedsores.  If Applicant wants to claim a prophylactic use, such as prevention of bedsores, Applicant should use those words.  Treatment would reduce an occurrence and therefore the phrase “reducing occurrence” does not obviate treatment.  While “reducing occurrence” is interpreted to include prevention, it is not only limited to prevention.  
	Additionally, if Applicant were to limit the claims to prevention, prevention would include administration to any subject capable of having a bedsore and those having a bedsore.  Oral administration would presumably be preventing other bedsores even if a subject already has bedsores.  Moreover, it would seem that “limited mobility” could include anyone that is older.
	The examiner has added a rejection below that teaches application of nabilone to a subject with MS.  Further, MS is taught to be a risk factor for bedsores.  As such, the teachings below would reduce the occurrence of pressure ulcers in a subject that is at risk of them.
	In an effort to expedite prosecution of the instant matter, the examiner has applied art directed to prophylactic or preventive administration.  The cite prior art teaches treating a condition in which applicant is known to be at-risk of pressure ulcers.  

Status of the Claims
	Claims 1-3 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis et al., “What is different for people with MS who have pressure ulcers: A reflective study of the impact upon people's quality of life?,” J Tissue Viability. 2015 Aug;24(3):83-90, in view of Chang et al., (US2018/0064728), and in view of Leone-Bay et al., (US2019/0336472), and Chen et al., (US2016/0250178).
	McGinnis teaches people with MS have compromised mobility and are at risk of pressure ulcers. See abstract.  Pressure ulcers are reported to impact the lives of those with MS, including those confined to a bed.  Pain and discomfort was associated with pressure ulcers in patients.  
	Chang teaches a method of treating a neurodegenerative condition, including MS, by administering a cannabinoid topically. See prior art claim 1.  Further, the cannabinoid can be nabilone. See prior art claim 11.  A cannabinoid can be administered at a dosage of 0.001-10 mg per day.  The daily dosage can be 0.5 mg, 5, mg, and 10 mg, among. See par. 54.  Chang claims such method for treating non-motor and motor symptoms.
	Leone-Bay teaches nabilone is useful for treating pain associated with MS. See par. 10.  The dosage that can be administered includes anywhere from 0.01 mg/kg to 100 mg/kg, and can in particular include 0.5 mg/kg and others. See par. 173.  Nabilone is taught for oral administration.
	Chen teaches treating MS by administering nabilone. See prior art claim 11, 19-22, among others.  Routes of administration includes oral and topical. See par.’s 46, 102, 104, 106, e.g.  The cannabinoid dosage ranges from 0.01 to 50 mg per kg/day, and most preferably 0.1 to 2.5 mg/kg/day (i.e., 7 mg to 175 mg per day).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	When a subject with MS is administered a taught dosage of nabilone topically and/or orally, it would have an effect of preventing pressure ulcers known to be associated with MS.  Chen, Chang, and Leone-Bay each independently teaches nabilone administration to treat MS by oral and topical routes of administration.  McGinnis explains that a subject with MS often has compromised mobility and are at risk of pressure ulcers as a result.  If a subject has pressure ulcers, the claimed agents are taught to alleviate pain, which would also be interpreted as preventing additional ulcers from forming even if some already exist.  It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed method in view of McGinnis, Chang, and Leone-Bay.  One would be motivated to do so because nabilone is taught to be effective topically and orally to treat symptoms of MS, and they are at risk of developing pressure ulcers.  Thus, when a subject administers a claimed agent at a dosage taught by the cited prior art, it would appear to have an effect of prevention and/or reducing the occurrence of pressure ulcers with a reasonable and predictable expectation of success.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED BARSKY/Primary Examiner, Art Unit 1628